DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “actuator configured to/ actuator driving unit configured to” in claims 1-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US20180184070) (hereinafter Nash) in view of Ollila et al. (US20190258314) (hereinafter Ollila).
Regarding claim 1, Nash discloses an electronic device comprising: a display panel including a first region comprising a plurality of pixels and a second region having a higher transmittance than the first region [0018-0027; display capable of displaying a plurality of resolutions].
5a camera module configured to image a subject to obtain a plurality of first images having a first resolution [Figs. 1-6, 0024-0027; cameras for obtaining a plurality of images at different resolutions]. 
an actuator configured to move the camera module while capturing each of the 10plurality of first images [Fig. 2, 0032-0039; camera assembly moved by actuator for desired target imaging]. 
a processor configured to obtain a second image having a second resolution higher than the first resolution from the first images captured [0018-0024; image sensor collecting light and imaging target with desired effect].

Nash discloses the limitations of claim 1.  However Nash does not explicitly disclose a display panel including a first region comprising a plurality of pixels and a second region having a higher transmittance than the first region; and 5an electronic module disposed under the display panel and overlapping the second region.
Ollila more explicitly discloses a display panel including a first region comprising a plurality of pixels and a second region having a higher transmittance than the first region and 5an electronic module disposed under the display panel and overlapping the second region [0116-0127; HMD displaying captured images at different resolutions and overlaying the images for display].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash with the teachings of Ollila as stated above.  By incorporating the imaging system of Nash with the configurable display of Ollila a robust and efficient gaze tracking and display system that eliminates inaccuracies is achieved (see Ollila 0004-0008).
Regarding claim 2, Nash discloses wherein the camera module comprises: 15a lens configured to collect light emitted from the subject; and an image sensor configured to obtain the first images from the collected light [0018-0024; image sensor collecting light and imaging].
Regarding claim 3, Nash discloses wherein the actuator controls movement of the camera module so that the plurality of first images are captured at different locations respectively [0031-0035; capturing images at different locations].
Regarding claim 4, Nash discloses wherein the processor obtains the second image from the first images through a super-resolution algorithm [0024-0035, 0048; utilizing high resolution image sensors for obtaining higher resolution image within a captured scene].

Regarding claim 5, Nash discloses the limitations of claim 5.  However, Nash does not explicitly disclose wherein the actuator controls movement of the camera module within the second region.
Ollila more explicitly discloses wherein the actuator controls movement of the camera module within the second region [0033-0039, 061, 0080-0084; controlling a plurality of cameras via actuator for desired imaging and resolution].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash with the teachings of Ollila for the same reasons as stated above.
Regarding claim 6, Nash discloses the limitations of claim 6.  However, Nash does not explicitly disclose wherein the second region comprises a plurality 5of light-emitting regions in which pixels are arranged and a plurality of signal transmissive regions adjacent to the plurality of light-emitting regions respectively.
Ollila more explicitly discloses wherein the second region comprises a plurality 5of light-emitting regions in which pixels are arranged and a plurality of signal transmissive regions adjacent to the plurality of light-emitting regions respectively [Figs. 2-3, 0058; using light pulses to capture and measured desired images].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash with the teachings of Ollila for the same reasons as stated above.
Regarding claim 7, Nash discloses the limitations of claim 7.  However Nash does not explicitly disclose wherein the camera module comprises a pattern sensor configured to collect first pattern information about a layout pattern of the plurality of 10signal transmissive regions.
Ollila more explicitly discloses wherein the camera module comprises a pattern sensor configured to collect first pattern information about a layout pattern of the plurality of 10signal transmissive regions [Figs. 2-3, 0058; patterns of light reflections used in accurate desired imaging].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash with the teachings of Ollila for the same reasons as stated above.
Regarding claim 8, Nash discloses the limitations of claim 8.  However, Nash does not explicitly disclose wherein the processor determines second pattern information about a location pattern in which the actuator moves based on the first pattern information collected from the pattern sensor, and transfers the second pattern information to the 15actuator.
Ollila more explicitly discloses wherein the processor determines second pattern information about a location pattern in which the actuator moves based on the first pattern information collected from the pattern sensor, and transfers the second pattern information to the 15actuator [0033-0040, 0148-0157; detecting reflected light to ascertain appropr5iate image region and resolution].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash with the teachings of Ollila for the same reasons as stated above.
Regarding claim 9, Nash discloses the limitations of claim 9.  However, Nash does not explicitly disclose wherein the actuator controls movement of the camera module based on the second pattern information.
Ollila more explicitly discloses wherein the actuator controls movement of the camera module based on the second pattern information [0033-0040, 0148-0157; imaging regions based on reflected light and moving cameras].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash with the teachings of Ollila for the same reasons as stated above.
Regarding claim 10, Nash discloses wherein the processor comprises: an actuator driving unit configured to control movement of the actuator for moving the camera module [Fig. 2, 0032-0039; actuator for moving camera for desired imaging]. 
an imaging unit configured to control an imaging operation of the camera module and 33Attorney Docket No. 8836L-1712 (LO-300841-US) a resolution processing unit configured to generate the second image by converting the plurality of first images [0025-0028; using measurements between key points and obtaining video data at different resolutions based on desired image parameters].
Regarding claim 11, Nash discloses the limitations of claim 11.  However, Nash does not explicitly disclose wherein the actuator driving unit controls the 5movement of the actuator based on pattern information about a layout pattern of signal transmissive regions arranged in the second region.
Ollila more explicitly discloses wherein the actuator driving unit controls the 5movement of the actuator based on pattern information about a layout pattern of signal transmissive regions arranged in the second region [0033-0040, 0148-0157; detecting reflected light to ascertain appropr5iate image region and resolution].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash with the teachings of Ollila for the same reasons as stated above.
Regarding claim 12, Nash discloses wherein the processor receives transmittance information about the transmittance of the second region of the display panel, and controls the 10camera module and the actuator based on the received transmittance information [Fig. 2, 0032-0039; actuator for moving camera for desired imaging].
Regarding claim 13, Nash discloses the limitations of claim 13.  However, Nash does not explicitly disclose wherein the transmittance of the second region is inversely proportional to number of the plurality of first images.
Ollila more explicitly discloses wherein the transmittance of the second region is inversely proportional to number of the plurality of first images [0047-0058; region of interest for updated resolution is relational to first set of captured images].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash with the teachings of Ollila for the same reasons as stated above.
Regarding claim 14, Nash discloses an electronic device comprising: a display panel including a first region in which a plurality of pixels are arranged and a second region having a higher transmittance than the first region [0018-0027; display capable of displaying a plurality of resolutions].
20a processor configured to control an operation of the electronic module, wherein the processor comprises: an actuator driving unit configured to instruct the actuator to move the camera module to a plurality of different locations [0018-0024; image sensor collecting light and imaging target with desired effect]. 34Attorney Docket No. 8836L-1712 (LO-300841-US) 
an imaging unit configured to issue an imaging command to the camera module to obtain a plurality of first images of a subject having a first resolution at the plurality of locations [0031-0035; capturing images at different locations]. 
a resolution processing unit configured to generate a second image having a second 5resolution higher than the first resolution from the plurality of first images [0018-0024; image sensor collecting light and imaging target with desired effect].
Nash discloses the limitations of claim 14.  However Nash does not explicitly disclose a display panel including a first region comprising a plurality of pixels and a second region having a higher transmittance than the first region; and 5an electronic module disposed under the display panel and overlapping the second region.
Ollila more explicitly discloses a display panel including a first region comprising a plurality of pixels and a second region having a higher transmittance than the first region and 5 an electronic module disposed under the display panel and comprising a camera module overlapping the second region and an actuator connected to the camera module [0116-0127; HMD displaying captured images at different resolutions and overlaying the images for display].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash with the teachings of Ollila as stated above.  By incorporating the imaging system of Nash with the configurable display of Ollila a robust and efficient gaze tracking and display system that eliminates inaccuracies is achieved (see Ollila 0004-0008).
Regarding claim 15, Nash discloses wherein the plurality of locations are present within the second region [0031-0035; capturing images at different locations].
Regarding claim 16, Nash discloses wherein the second region comprises a plurality of light-emitting regions in which pixels are arranged and a plurality of signal transmissive regions adjacent to the plurality of light-emitting regions respectively [0018-0024; image sensor collecting light and imaging].
Regarding claim 17, Nash discloses the limitations of claim 5.  However, Nash does not explicitly disclose wherein the actuator driving unit determines a 15location pattern of the plurality of locations to which the actuator is moved, based on a layout pattern of the plurality of signal transmissive regions.
Ollila more explicitly discloses wherein the actuator driving unit determines a 15location pattern of the plurality of locations to which the actuator is moved, based on a layout pattern of the plurality of signal transmissive regions [0033-0039, 061, 0080-0084; controlling a plurality of cameras via actuator for desired imaging and resolution].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash with the teachings of Ollila for the same reasons as stated above.
Regarding claim 18, Nash discloses wherein the electronic module comprises the processor [0018-0033; CRM and processor for imaging system].
Regarding claim 19, Nash discloses further comprising a control module configured to control an operation of the display panel and the electronic module, wherein the control module comprises the processor [0018-0033; CRM and processor for imaging system].
Regarding claim 20, Nash discloses a driving method of an electronic device, comprising: moving, by an actuator of an electronic module, a camera module of the electronic module to a plurality of locations [Fig. 2, 0032-0039; camera assembly moved by actuator for desired target imaging].
capturing, by the camera module, a plurality of different first images having a first 5resolution at the plurality of locations during the moving [Figs. 1-6, 0024-0027; cameras for obtaining a plurality of images at different resolutions].  
obtaining, by a processor, a second image having a second resolution higher than the first resolution from the plurality of first images, [0018-0027; display capable of displaying a plurality of resolutions].
Nash discloses the limitations of claim 20.  However, Nash does not explicitly disclose wherein the electronic module is disposed under a display panel, the display panel comprises a first region including a plurality of a pixels and a second region having a higher 10transmittance that the first region, the electronic module overlaps the second region, and the locations are located within the second region.
Ollila more explicitly discloses wherein the electronic module is disposed under a display panel, the display panel comprises a first region including a plurality of a pixels and a second region having a higher 10transmittance that the first region, the electronic module overlaps the second region, and the locations are located within the second region [0116-0127; HMD displaying captured images at different resolutions and overlaying the images for display].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nash with the teachings of Ollila as stated above.  By incorporating the imaging system of Nash with the configurable display of Ollila a robust and efficient gaze tracking and display system that eliminates inaccuracies is achieved (see Ollila 0004-0008).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483